Citation Nr: 0919809	
Decision Date: 05/28/09    Archive Date: 06/02/09

DOCKET NO.  06-05 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating greater than 50 
percent for bilateral hearing loss.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and his friend, A.S.




ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1945 
to September 1949.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from  February and September 2005 rating decisions 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.  

In January 2009, the Veteran, his spouse, and a friend 
presented testimony at a Travel Board hearing at the RO 
before the undersigned Acting Veterans Law Judge.  A 
transcript of that hearing has been associated with the 
claims folder.  

On the day of the hearing, the Veteran submitted additional 
pertinent evidence.  This evidence has not yet been 
considered by the RO, the agency of original jurisdiction.  
However, because this evidence was submitted with a waiver of 
RO consideration, the Board accepts it for inclusion in the 
record and consideration by the Board at this time.  See 38 
C.F.R. §§ 20.800, 20.1304 (2008).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Board is remanding the increased rating claim for hearing 
loss to the RO via the Appeals Management Center (AMC) in 
Washington, DC, for further development and consideration.  
But the Board will go ahead and decide the claim for a TDIU.




FINDINGS OF FACT

1.  The Veteran has the following service-connected 
disabilities:  bilateral hearing loss, rated as 50 percent 
disabling; and tinnitus, rated as 10 percent disabling.  The 
combined service-connected disability rating is 60 percent, 
meeting the percentage criteria for TDIU (under the combined 
rating table), since his two disabilities are rated as one 
disability because they stem from a common etiology and 
affect a single body system.  

2.  There is an approximate balance of favorable and 
unfavorable evidence insofar as whether the Veteran's 
service-connected disabilities prevent him from securing or 
following a substantially gainful occupation.


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the criteria for 
entitlement to TDIU are met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.340, 3.341, 4.1, 4.3, 4.16, 4.19, 4.25 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

With regard to the TDIU issue on appeal, review of the claims 
folder shows compliance with the Veterans Claims Assistance 
Act (VCAA), 38 U.S.C.A. § 5100 et seq.  See also 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  In any event, since the 
Board is granting the TDIU claim, there is no need to discuss 
in detail whether there has been compliance with the notice 
and duty to assist provisions of the VCAA because even if, 
for the sake of argument, there has not been, this is 
inconsequential and, therefore, at most harmless error.  See 
38 C.F.R. § 20.1102.



Analysis - TDIU

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Total 
disability is considered to exist when there is any 
impairment which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340(a)(1).  Total disability may 
or may not be permanent.  Id.  Total ratings are authorized 
for any disability or combination of disabilities for which 
the Rating Schedule prescribes a 100 percent evaluation.  38 
C.F.R. § 3.340(a)(2).  

A TDIU may be assigned when the disabled person is, in the 
judgment of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities.  38 C.F.R. § 4.16(a).  If there is 
only one such disability, it must be rated at 60 percent or 
more; if there are two or more disabilities, at least one 
disability must be rated at 40 percent or more, 
with sufficient additional disability to bring the combined 
rating to 70 percent or more.  Id.  

But for the above purpose of one 60 percent disability, or 
one 40 percent disability in combination, the following will 
be considered as one disability: (1) disabilities of one or 
both upper extremities, or of one or both lower extremities, 
including the bilateral factor, if applicable, (2) 
disabilities resulting from common etiology or a single 
accident, (3) disabilities affecting a single body system, 
e.g. orthopedic, digestive, respiratory, cardiovascular-
renal, neuropsychiatric, (4) multiple injuries incurred in 
action, or (5) multiple disabilities incurred as a prisoner 
of war.  Id.

Individual unemployability must be determined without regard 
to any non-service connected disabilities or the Veteran's 
advancing age.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. 
Brown, 4 Vet. App. 361 (1993). 

When reasonable doubt arises as to the degree of disability, 
such doubt will be resolved in the Veteran's favor.  38 
C.F.R. § 4.3.

In this case, the Veteran contends that he is unable to 
secure employment due to his service-connected disabilities 
- bilateral hearing loss and tinnitus.  He states that his 
service-connected bilateral hearing loss has prevented him 
from securing substantially gainful employment since 1984, 
when he retired from his job as a full-time industrial 
engineer.  He asserts this disorder necessitated his 
retirement because his hearing loss prevented him from 
comprehending customers and passing on key instructions.  He 
and his wife attest  that his hearing has worsened over time, 
with only minimal improvement with hearing aids.  They 
credibly report he requires assistance with daily activities, 
speaking on the phone, and visiting the doctor.  See November 
2004 VA Form 21-8940 (Application for Increased Compensation 
Based on Unemployability); January 2006 substantive appeal; 
January 2009 lay statement from wife; and January 2009 
hearing testimony.  The Veteran completed three years of 
college.  He is currently 82 years of age.  

In this case, the Veteran has the following service-connected 
disabilities:  bilateral hearing loss, rated as 50 percent 
disabling; and tinnitus, rated as 10 percent disabling.  The 
combined service-connected disability rating is 60 percent 
with consideration of the fact his two disabilities are rated 
as one disability since they stem from a common etiology and 
affect a single body system.  See 38 C.F.R. §§ 4.16(a), 4.25.  
Therefore, the percentage criteria for TDIU are met.  
38 C.F.R. § 4.16(a).

Consequently, the only remaining question is whether the 
Veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  
Id.  In this regard, the evidence of record is somewhat 
mixed.  

In analyzing the evidence, the Board must determine, as a 
question of fact, both the weight and credibility of the 
evidence.  Equal weight is not accorded to each piece of 
evidence contained in a record; every item does not have the 
same probative value.  The Board must account for the 
evidence which it finds to be persuasive or unpersuasive, 
analyze the credibility and probative value of all material 
evidence submitted by and on behalf of a claimant, and 
provide the reasons for its rejection of any such evidence.  
See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 
7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 
3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 
621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 
(1991).

As to the evidence against the award of a TDIU, the Board has 
reviewed the December 2004 and January 2007 VA audiological 
examinations and opinions.  The December 2004 examiner 
indicated that although the Veteran exhibited severe and 
profound hearing loss, he was able to communicate 
"reasonably well" with hearing aids in place.  The examiner 
concluded the Veteran's hearing loss and tinnitus would not 
cause him to be unemployable.  Similarly, the January 2007 VA 
examiner also concluded that the Veteran's present hearing 
loss would not render him unemployable.  He reasoned that 
gainful employment is now possible with state-of-the-art 
amplification devices or vocational rehabilitation.  Since 
the Veteran's retirement in 1984, advances have been made 
with hearing aids.  Further, he noted the Americans with 
Disabilities Act (ADA) is now in effect in workplaces.     In 
addition, VA treatment records dated from 2004 to 2006, as 
well as general medical VA examinations conducted in December 
2004 and September 2006 also attest to the severity of 
various nonservice-connected disabilities.  These nonservice-
connected disorders include, but are not limited to:  
residuals of a 2005 stroke causing partial paralysis with 
limited mobility, hypertension, diabetes mellitus, arthritis, 
eye disorders, and stomach disorders.  The September 2006 VA 
examiner noted the Veteran was still able to repair old 
tractors at his farm as a hobby.  In an August 2006 
statement, the Veteran reported being hospitalized due to a 
nonservice-connected disorder, requiring home nursing care 
and oxygen therapy for a period of time.  Thus, there is some 
probative evidence against a TDIU rating.      

As to the evidence in support of an award of a TDIU, the 
Board has reviewed the March 2005 and February 2006 private 
treatment letters of Dr. M.U., MD, as well as various 
personal and lay statements and testimony from the Veteran 
and his spouse.  In particular, Dr. M.U. indicated in March 
2005 that the degree of disability sustained from the 
Veteran's hearing loss combined with his age and nonservice-
connected conditions limited his ability to find gainful 
employment.  But Dr. M.U. clarified in February 2006 that the 
Veteran's service-connected hearing loss alone limited his 
ability to achieve gainful employment.  He reasoned the 
Veteran still had "severe sensory impairment" despite the 
hearing aids.  Dr. M.U. has been the Veteran's primary care 
physician for several years.  The Board finds this opinion is 
entitled to significant probative value in support of a TDIU 
award.  In addition, credible lay statements and testimony 
from the Veteran and his spouse throughout the course of the 
appeal provide some support for Dr. M.U.'s conclusion.  The 
Veteran frequently has reported problems with the 
effectiveness of his hearing aids.  Even with his hearing 
aids, he is not able to talk on the phone.  See hearing 
testimony at page 13 and Report of Contact dated April 2005.  
Moreover, at the hearing, the Veteran clearly exhibited 
difficulty hearing others.  See hearing transcript at pages 
2-3.  Therefore, there is significant evidence in support of 
a TDIU.

The Board acknowledges that the Veteran reported to the 
September 2006 VA medical examiner that he was still able to 
repair tractors and feed his farm animals.  However, it 
should be noted that a person can still be too disabled to 
engage in employment even though he or she is up and about 
and fairly comfortable at home or upon limited activity.  See 
38 C.F.R. § 4.10.

The Board realizes the severity of the Veteran's nonservice-
connected disabilities and the Veteran's advancing age (82), 
as factors affecting his ability to work.  Once again, his 
advancing age and nonservice-connected disorders cannot be 
considered for purposes of TDIU.  38 C.F.R. § 4.19.  Although 
he frequently has advanced that he retired in 1984 due to his 
service-connected hearing loss, he has not submitted any 
evidence from his employer to sustain that theory.  In any 
event, voluntary retirement does not necessarily show 
unemployability and should not be used as the only evidence 
of unemployability.  Careful consideration has been given 
here to distinguishing a worsened disability that would have 
caused unemployability from unemployment simply due to 
retirement.  Here, regardless of the Veteran's earlier 
retirement, there is probative evidence revealing the 
available evidence has been evaluated as demonstrating that 
he would currently not be able to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities.  38 C.F.R. § 4.16(a).  In addition, 
even without consideration of the effect of the Veteran's 
nonservice-connected disabilities, there is some evidence 
clearly showing the Veteran's service-connected disabilities, 
standing alone, prevent him from securing employment.  38 
C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 
(1993). 

In adjudicating this TDIU claim, the Board has also 
considered the doctrine of reasonable doubt.  As the U. S. 
Court of Appeals for Veterans Claims (Court) has written:

	A unique standard of proof applies in 
decisions on claims for Veterans' 
benefits.  Unlike other claimants and 
litigants, pursuant to 38 U.S.C. § 3007(b) 
[now 38 U.S.C.A. § 5107(b)], a Veteran is 
entitled to the "benefit of the doubt" 
when there is an approximate balance of 
positive and negative evidence.

Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Citing to the Supreme Court of the United States, the Court 
in Gilbert noted that the standard of proof is to instruct 
the fact-finder in the "'degree of confidence our society 
thinks we should have in the correctness of a factual 
conclusion for a particular type of adjudication.'"  This 
burden "'reflects not only the weight of the private and 
public interest affected, but also a societal judgment about 
how the risk of error should be distributed between the 
litigants.'"  Id. (citations omitted).

As currently codified, the law defines the "benefit of the 
doubt" doctrine as:

	When, after consideration of all evidence 
and material of record in this case before 
the Department with respect to benefits 
under laws administered by the Secretary, 
there is an approximate balance of 
positive and negative evidence regarding 
the merits of an issue material to the 
determination in the matter, the benefit 
of the doubt in resolving each such issue 
shall be given to the claimant.

38 U.S.C.A. § 5107(b).  See, too, 38 C.F.R. 
§ 3.102.

The Court noted that under this standard, when the evidence 
supports the claim or is in relative equipoise (about evenly 
balanced for and against), the appellant prevails.  Where the 
"fair preponderance of the evidence" is against the claim, 
the appellant loses and the benefit of the doubt rule has no 
application.  Gilbert, 1 Vet. App. at 56.  "A properly 
supported and reasoned conclusion that a fair preponderance 
of the evidence is against the claim necessarily precludes 
the possibility of the evidence also being in an approximate 
balance."  Id. at 58.  The Court has further held that where 
there is "significant evidence in support of the appellant's 
claim," the Board must provide a "satisfactory 
explanation" as to why the evidence is not in equipoise.  
Williams v. Brown, 4 Vet. App. 270, 273 (1993).

In the present case, there is an approximate balance of the 
positive and negative evidence for the TDIU issue.  The 
contrasting medical opinions of record are all very 
probative.  But in such situations, the benefit of the doubt 
is resolved in the Veteran's favor.  Overall, the Board is 
satisfied that the Veteran's service-connected disabilities 
clearly prevent him from securing or following substantially 
gainful employment.  38 C.F.R. § 4.16.  Accordingly, his TDIU 
claim is granted.  38 C.F.R. § 4.3.


ORDER

Entitlement to a TDIU is granted, subject to the laws and 
regulations governing the payment of VA compensation.  


REMAND

At the outset, the Board notes that since there are monetary 
benefits related to a potential 100 percent rating that do 
not apply to a TDIU award, his increased rating claim is not 
moot and must be adjudicated, regardless of the grant of a 
TDIU in the present decision.  See VAOPGCPREC 6-99 (Jun. 7, 
1999).  

However, before addressing the merits of the increased rating 
claim, the Board finds that additional development of the 
evidence is required.

First, the Veteran has not received a VCAA letter complying 
with a recent decision of the Court in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  

Second, the Veteran's VA treatment records on file only date 
to February 2006, some three years ago, from the VA 
Outpatient Clinic (VAOPC) in Fort Worth, Texas.  So if he has 
since received additional relevant treatment, these records 
should be obtained.  38 U.S.C.A. § 5103A(c)(2); 
38 C.F.R. § 3.159(c)(2), (c)(3).  See also Bell v. Derwinski, 
2 Vet. App. 611 (1992) (VA is charged with constructive, if 
not actual, knowledge of evidence generated by VA).  

Third, a more current VA examination is warranted to 
adequately rate his hearing loss disability.  His last VA 
audiology examination was in January 2007, which is not 
unduly remote in time.  However, at the hearing, the Veteran 
asserted that his hearing loss had worsened since the last 
examination.  Further, he added recent hearing aids issued by 
the VA did not help.  See hearing testimony at pages 16-17.  
As such, VA is required to afford him a contemporaneous VA 
audiology examination to assess the current nature, extent 
and severity of his bilateral hearing loss disability.  
38 U.S.C. § 5103A(d)(2); 38 C.F.R. § 3.327(a) (2008).  See 
Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also 
VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  This 
examination should be conducted at either the VA Medical 
Center (VAMC) in Temple or Waco, Texas, rather than the VAMC 
in Dallas, Texas.  See hearing testimony at page 19.  

Accordingly, the hearing loss claim is REMANDED for the 
following action:

1.	Send a VCAA notice letter notifying the 
Veteran and his representative 
compliant with the recent case of 
Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).  In this regard, this letter 
should notify him that, to substantiate 
his claim for a higher rating:

(A) he must provide, or ask the 
Secretary to obtain, medical or lay 
evidence demonstrating a worsening or 
increase in severity of his bilateral 
hearing loss disability and the 
effect this worsening has on his 
employment and daily life;

(B) if the Diagnostic Code (DC) under 
which this condition is rated 
contains criteria necessary for 
entitlement to a higher disability 
rating that would not be satisfied by 
him demonstrating a noticeable 
worsening or increase in severity of 
hearing loss disability and the 
effect of this worsening has on his 
employment and daily life (such as a 
specific measurement or test result), 
the Secretary must provide at least 
general notice of that requirement to 
the Veteran.  For example, here, he 
must be provided with the full rating 
criteria for a potential higher 
rating for his bilateral hearing loss 
disability under DC 6100.   
 
(C) he also must be notified that, 
should an increase in disability be 
found, a disability rating will be 
determined by applying relevant DCs, 
which typically provide for a range 
in severity of a particular 
disability from 0 percent to as much 
as 100 percent (depending on the 
disability involved), based on the 
nature of the symptoms of the 
condition for which disability 
compensation is being sought, their 
severity and duration, and their 
impact upon employment and daily 
life; and

(D) as well, this notice must provide 
examples of the types of medical and 
lay evidence he may submit (or ask 
the Secretary to obtain) that are 
relevant to establishing his 
entitlement to increased 
compensation-e.g., competent lay 
statements describing symptoms, 
medical and hospitalization records, 
medical statements, employer 
statements, job application 
rejections, and any other evidence 
showing an increase in the disability 
or exceptional circumstances relating 
to the disability. 

2.	Contact the Veteran to ascertain where he 
has had any additional relevant treatment 
at a VA facility since February 2006.  
Then obtain the records of any relevant 
medical treatment after February 2006, 
including records from the VAOPC in Fort 
Worth, Texas.  All attempts to secure 
these records, and any response received, 
must be documented in the claims file.  
If no records are available, a response 
to that effect is required and should be 
documented in the file.

3.	Then schedule the Veteran for the 
appropriate VA examination to determine 
the current severity of his bilateral 
hearing loss.  This examination should be 
conducted at either the VAMC in Temple or 
Waco, Texas.  He is hereby advised that 
failure to report for his scheduled VA 
examination, without good cause, may have 
adverse consequences to his claims for 
higher ratings.  The examination should 
include any diagnostic testing or 
evaluation deemed necessary.  The 
examination must include audiometric 
testing and speech recognition testing 
using the Maryland CNC Test.  This VA 
examination should also include a 
statement as the effect of his hearing 
loss on the Veteran's occupational 
functioning and daily activities.  See 
Martinak v. Nicholson, 21 Vet. App. 447, 
455-56 (2007).  

     The claims file, including a complete 
copy of this remand, must be made 
available for review of the Veteran's 
pertinent medical history - including, 
in particular, the records of his recent 
treatment.  The examination report must 
state whether such review was 
accomplished.  

4.	After completion of this development, 
readjudicate the increased rating claim 
for hearing loss in light of any 
additional evidence received since the 
February 2007 supplemental statement of 
the case (SSOC).  If the claim is not 
granted to the Veteran's satisfaction, 
send him and his representative another 
SSOC and give them an opportunity to 
respond to it before returning the file 
to the Board for further appellate 
consideration.  

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board or by the Court for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).


______________________________________________
ROBERT C. SCHARNBERGER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


